The opinion of the Court was delivered by
Sergeant, J.
—There is no error in any of the points assigned for *432error in this record, excepting the second, in which the position is broadly laid down by the court, that the return of a deputy surveyor of a survey made by another, is considered to amount to a ratification; but it then ought to appear, by some kind of evidence, that the survey was really and bona fide made by that other person in pursuance of the warrant. It cannot be pretended that it is incumbent on the party to furnish such evidence where the survey is made, as well as returned, by the deputy himself; for it is settled that in such case the presumption in favour of an actual survey having been made, exists until the adverse party disproves it. Renn v. Pennsylvania Hospital, 2 Serg. & Rawle 414. There is no reason why a survey made by the assistant, and ratified by the deputy surveyor, should have less force and effect than if made by the deputy himself. The authority of the latter to employ an assistant to make surveys for him has never been questioned; nor, perhaps, could the public business, at times, have been transacted without it. Numberless surveys have been made by assistant deputy surveyors for their principals, and when adopted and returned by the latter, have been accepted as valid. It would be dangerous to hold that they were of less authority than if made by the deputy surveyor personally. Qui fácil per álium facit per se. The quality of the act done is the same in both instances. For this error only, the judgment is reversed.
Judgment reversed, and a venire facias de novo awarded.